Exhibit 10.1

FIRST AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”), dated as
of August 1, 2006, is made by and among NCI, INC., a Delaware corporation (the
“Company”), NCI INFORMATION SYSTEMS, INCORPORATED, a Virginia corporation (“NCI
Virginia”), and SCIENTIFIC AND ENGINEERING SOLUTIONS, INC., a Maryland
corporation (“SES,” and together with the Company and SES, collectively, the
“Borrowers,” and individually, a “Borrower”), SUNTRUST BANK, CITIZENS BANK OF
PENNSYLVANIA and BRANCH BANKING AND TRUST COMPANY OF VIRGINIA (the “Lenders”),
and SUNTRUST BANK, in its capacity as Administrative Agent for the Lenders (in
such capacity, the “Administrative Agent”).

RECITALS

The Lenders, the Borrowers and the Administrative Agent are parties to a certain
Loan and Security Agreement, dated as of March 14, 2006 (as further amended,
modified or supplemented from time to time, the “Loan Agreement”). Capitalized
terms defined in the Loan Agreement and undefined herein shall have the same
defined meanings when such terms are used in this Amendment.

The Borrowers have requested that the Lenders and the Administrative Agent amend
certain provisions of the Loan Agreement. The Lenders have agreed to do so,
subject to the other terms of this Amendment. Accordingly, for valuable
consideration, the receipt and sufficiency of which are acknowledged, the
parties hereto agree as follows:

AGREEMENT

1. Incorporation of Recitals. The Recitals hereto are incorporated herein by
reference to the same extent and with the same force and effect as if fully set
forth herein.

2. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

 

  (a) The following definitions are added to Section 1.1 of the Loan Agreement:

“Bonded Contract” means any Government Contract, or any task order issued under
or in connection with a Government Contract, with respect to which the
Borrower’s performance is guaranteed by a performance bond issued by a surety
company.

“Bond Indemnity Agreement” means any indemnity agreement between a Borrower and
the surety company

 

1



--------------------------------------------------------------------------------

which has issued a performance bond with respect to a Bonded Contract.

“Permitted Bonding Company Liens” shall mean any Lien granted by a Borrower in
favor of a surety company which has issued a performance bond for a Bonded
Contract, provided that: (a) such Lien attaches only to equipment, machinery,
inventory, and materials relating to, as well as sums due or to become due, in
connection with , such Bonded Contract, (b) the aggregate amount of work to be
performed under all such Bonded Contracts for all Borrowers shall not exceed
$20,000,000 at any time, (c) the aggregate amount of work to be performed under
any single task order shall not exceed $15,000,000, (d) prior to granting such
Lien to the applicable surety company, the Administrative Agent shall receive
and approve the terms of the applicable Bond Indemnity Agreement, (e) if any
subcontractor or party to a Permitted Teaming Agreement is required to provide
goods or services in connection with a Bonded Contract in an aggregate amount to
exceed the lesser of $2,000,000 or 25% of the total value of such Bonded
Contract, then, unless otherwise agreed by the Administrative Agent, the
performance of such services shall be secured by a performance bond issued to
the applicable Borrower by a surety with A.M. Best Company financial and
performance ratings of A-IX or better, and a copy of such bond shall be provided
to the Administrative Agent for its review; and (e) no such Lien shall be
granted at any time after a Borrower has incurred a loss or negative earnings
adjustment in excess of $5,000,000 with respect to any Bonded Contract.

 

  (b) Section 5.8(g) of the Loan Agreement is amended to read as follows:

“(g) Receivables and Bonded Contracts Detail. Within 30 days after the end of
each fiscal quarter, (1) a contract backlog report for such fiscal quarter,
reflecting all contracts of the Borrowers, the work completed and billed under
such contracts, the work remaining to be completed and billed and the type and
term of each contract, and an accounts receivable listing and aging for such
fiscal quarter, and (2) a written report, in form and detail acceptable to the
Administrative Agent, containing a

 

2



--------------------------------------------------------------------------------

description and status update of each Bonded Contract, listing all accounts
receivable due under the Bonded Contracts; and summarizing any changes to the
terms of the applicable Bond Indemnity Agreement;”

 

  (c) Section 6.1(b) of the Loan Agreement is amended to read as follows:

“(b) Permitted Bonding Company Liens and other Liens that are incidental to the
conduct of the business of a Borrower, are not incurred in connection with the
obtaining of credit and do not materially impair the value or use of assets of
such Borrower, including Liens securing operating leases for equipment and
software entered into by such Borrower in the ordinary course of its business
and on commercially reasonable terms; and”

 

  (d) Section 9.1(f) of the Loan Agreement is amended to read as follows:

“(f) Any Borrower shall (i) default in any payment of principal of or interest
on any Debt (other than the Debt hereunder) in a principal amount outstanding of
at least $1,000,000 in the aggregate for the Borrowers beyond the period of
grace, if any, provided in the instrument or agreement under which such Debt was
created; or (ii) default in the observance or performance of any other agreement
or condition relating to any Debt (other than the Debt hereunder) in a principal
amount outstanding of at least $1,000,000 in the aggregate for the Borrowers or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Debt or beneficiary or beneficiaries of such Debt (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Debt to become due prior to
its stated maturity; or (iii) any Borrower shall be in breach of or default
under any Hedging Agreement with a Lender and shall have failed to cure such
breach or default within any applicable grace or cure period set forth therein
such that the Lender is entitled to terminate such Hedging Agreement; or
(iv) any Borrower shall be in breach of or default under any Bond Indemnity
Agreement and shall

 

3



--------------------------------------------------------------------------------

have failed to cure such breach or default within any applicable grace or cure
period set forth therein.”

(e) Except as specifically modified by this Amendment, the terms and provisions
of the Loan Agreement are ratified and confirmed by the parties hereto and
remain in full force and effect.

(f) Each of the Borrowers, the Administrative Agent and each Lender agrees that
each reference in the Loan Documents to the Loan Agreement shall be deemed to be
a reference to the Loan Agreement as amended hereby.

3. Amendment Only; No Novation; Modification of Loan Documents. Each of the
Borrowers acknowledges and agrees that this Amendment only amends the terms of
the Loan Agreement and the other Loan Documents and does not constitute a
novation, and each of the Borrowers ratifies and confirms the terms and
provisions of, and its obligations under, the Loan Agreement and the other Loan
Documents in all respects. Each of the Borrowers acknowledges and agrees that
each reference in the Loan Documents to any particular Loan Document shall be
deemed to be a reference to such Loan Document as amended by this Amendment. To
the extent of a conflict between the terms of any Loan Document and the terms of
this Amendment, the terms of this Amendment shall control.

4. No Further Amendments. Nothing in this Amendment or any prior amendment to
the Loan Documents shall require the Administrative Agent or any Lender to grant
any further amendments to the terms of the Loan Documents. Each of the Borrowers
acknowledges and agrees that there are no defenses, counterclaims or setoffs
against any of their respective obligations under the Loan Documents.

5. Representations and Warranties. Each Borrower represents and warrants that
this Amendment has been duly authorized, executed and delivered by it in
accordance with resolutions adopted by its board of directors. All other
representations and warranties made by the Borrowers in the Loan Documents are
incorporated by reference in this Amendment and are deemed to have been repeated
as of the date of this Amendment with the same force and effect as if set forth
in this Amendment, except that any representation or warranty relating to any
financial statements shall be deemed to be applicable to the financial
statements most recently delivered to the Administrative Agent in accordance
with the provisions of the Loan Documents.

6. Fees and Expenses. The Borrowers jointly and severally agree to pay all
reasonable, out-of-pocket costs and expenses of the Administrative Agent and
SunTrust Capital Markets, Inc., including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and SunTrust Capital
Markets, Inc., in connection with the preparation and administration of this
Amendment.

 

4



--------------------------------------------------------------------------------

7. Severability. Any provision of this Amendment held to be illegal, invalid or
unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

8. Governing Law. This Amendment shall be construed in accordance with and be
governed by the laws (without giving effect to the conflict of law principles
thereof) of the Commonwealth of Virginia.

9. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts (including by telecopy),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. It shall not be necessary that the signature of, or on
behalf of, each party, or that the signatures of the persons required to bind
any party, appear on more than one counterpart.

[SIGNATURES ON FOLLOWING PAGES]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their respective duly authorized representatives all as of the day and year
first above written.

 

BORROWERS:

NCI, INC., a Delaware corporation

By:  

/s/ Charles K. Narang

 

 

Charles K. Narang

 

Chief Executive Officer

NCI INFORMATION SYSTEMS, INCORPORATED, a Virginia corporation By:  

/s/ Charles K. Narang

 

 

Charles K. Narang

 

Chief Executive Officer

SCIENTIFIC AND ENGINEERING SOLUTIONS, INC., a Maryland corporation By:  

/s/ Charles K. Narang

 

 

Charles K. Narang

 

Chief Executive Officer

[SIGNATURES CONTINUE ON FOLLOWING PAGES]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: SUNTRUST BANK, a Georgia banking corporation, as
Administrative Agent By:  

/s/ Linda Bergmann

 

 

Linda Bergmann

 

Vice President

LENDERS:

SUNTRUST BANK, a Georgia banking corporation

By:  

/s/ Linda Bergmann

 

 

Linda Bergmann

 

Vice President

CITIZENS BANK OF PENNSYLVANIA, a Pennsylvania state chartered bank By:  

 

 

Richard Krogmann

 

Vice President

BRANCH BANKING AND TRUST COMPANY OF VIRGINIA, a Virginia banking corporation By:
 

/s/ Thatcher L. Townsend III

 

 

Thatcher L. Townsend III

 

Senior Vice President